internal ravenue service director exempt_organizations rulings and agreements department of the treasury p o box room xxxx cinginnati ohio number release date date date employer_identification_number person to contact - id contact telephone numbers phone fax legend uil dear we have considered your request for advance approval of your grant-making programs under sec_4945 g of the internal_revenue_code dated december i1 our records indicate that the b was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that the b will be awarding scholarships in the amount of x to one deserving student payable annually for four years in y increments or to two deserving students annually for four years in z increments only students who are residents of c will be eligible to apply the scholarship program will be publicized in the local newspaper and in the local schools of c the selection of a recipient s each year will be based on the following criteria financial need scholastic record extracurricular activities and community involvement there shall be no discrimination based upon race color creed religion or sex the selection process will involve prescreening by a committee of the board_of trustees the committee will bring its recommendation to the full board for final action committee members must be currently serving members of the board and can be replaced by the president of the foundation members of the board and their relatives are ineligible to apply the scholarship application will request information regarding family relationships eligibility requirements for applicants are a copy of official high school transcript ifaccepted to an educational_institution - a copy of acceptance award letter with details of any awards granted if not available then a detailed financial award estimate a copy of resume as described in the grant application accopy of financial records of individual applicant and parents’ guardians’ most recent tax returns any other applications for federal student aid the funds will be paid directly to an accredited educational_institution on behalf transcripts of the students will be provided annually and reviewed to determine if the recipient has maintained at least a grade point average each educational_institution will be asked to notify the foundation if an award recipient terminates his or her studies and to refund the foundation’s proportionate share of any refund made to the student the organization agrees to maintain records which include the following of the student a b information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the private foundation's grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that q the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 a and is to be used for study at an educational_organization described in sec_170 a gi rhe grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that gi _its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your scholarship program will be conducted as proposed with objectivity and nondiscrimination in awarding grants we determined that your procedures in awarding scholarship grants comply with the requirements of sec_4945 of the code and that scholarships granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross ineome of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b of the code the approval of your grant-making procedures is a one-time approval of your system standards and procedures that will result in grants which meet the requirements of sec_4945 of the code this deternsination only covers the grant programs described above thus approval shall apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power of attomey ifyou have any questions please contact the person whose name and telephone nuntber are shown above sincerely yours robert choi director of exempt_organizations rulings and agreements
